`NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

JOHNNIE H. BEASLEY, JR.,
Claimc.',nt-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7029

Appeal from the United States Court of Appeals for
Veterans Claiins in 11-1931, Judge Robert N. Davis.

ON MOTION

ORDER

The Secretary moves for a ZS-day extension of time,
until July 26, 2012, to file his response brief.

Upon consideration thereof,

IT Is ORDERED THAT:

BEASLEY V. DVA 2

The motion is granted

FoR THE CGURT

~NN b1 3 mm /S/ Jan Horbaiy
Date J an Horbaly
Clerk

cc; Kenneth M. Carpenter, Esq.

Nelson R. Richards, Esq.
521 "#.$i=ez'££>'.§,§.%sz,~°;°“

JUN 1 3 2012
JANHORBAL¥

. CLERK